ACCEPTED
                                                                         06-16-00001-CV
                                                              SIXTH COURT OF APPEALS
                                                                    TEXARKANA, TEXAS
                                                                     7/6/2016 5:30:34 PM
                                                                        DEBBIE AUTREY
                                                                                  CLERK




                  NO. 06-16-00001-CV
                                                        FILED IN
                                                 6th COURT OF APPEALS
                       IN THE                      TEXARKANA, TEXAS
               SIXTH COURT OF APPEALS            7/7/2016 8:43:00 AM
                         AT                          DEBBIE AUTREY
                                                         Clerk
                  TEXARKANA, TEXAS


            CARL STORCK AND VICKI STORCK
                         v.
    TRES LAGOS PROPERTY OWNERS’ ASSOCIATION, INC.


                 IN CAUSE NO. 10,964
      FROM THE SIXTY-SECOND JUDICIAL DISTRICT
             FRANKLIN COUNTY, TEXAS



                 APPELLANTS’ BRIEF



                                Gene Stump
                                SBOT No. 24048824
                                P.O. Box 606
                                Mount Vernon, TX 75457
                                Ph: (903) 305-9079
                               Fax: (903) 588-2272
                              ATTORNEY FOR APPELLANTS

                                  July 6, 2016




1
             IDENTIFICATION OF PARTIES AND COUNSEL

    Trial Court level:

(A)    Appellants and Plaintiff/Counterdefendants
       Carl and Vicki Storck

       Counsel for Plaintiff
       Gene Stump
       Attorney at Law
       P.O. Box 606
       Mount Vernon, TX 75457
       Ph: (903) 305-9073
       Fax: (903) 588-2272
       genestump@yahoo.com


(B)     Defendant/Counterplaintiffs
       Tres Lagos Property Owners’ Association, Incorporated
       153 Azalea Lane
       Mount Vernon, TX 75457
       Pro se


(C )    Appellee and Intervenor

       Larry Wright
        Attorney at Law
       P.O. Box 144
       Winnsboro. TX 75494
       Ph: (903) 342-1089
       Fax: (903) 342-1088
       Pro se
       lawyerwright@msn.com



2
                     TABLE OF CONTENTS

Identity of parties and counsel…………………………………….….….…2

Table of contents………………………………………………….…….…..3

Index of authorities……………………………………………………….….4

Statement of the case………………………………………………………...5

Issues presented……………………………………………………………...7

Statement of facts…………………………………………………………....8

Summary of the argument…………………………………………………..9

Argument
     Point presented for review number one……………………………..10

THE COURT SHOULD SET ASIDE THE JUDGMENT IN THIS CASE
DUE TO POST-JUDGMENT INTERVENTION

Prayer…………………………………………………………………….14

Appendix…………………….………………………………….…..after 15
     Certificate of Service
     Certificate of Compliance




3
                                    INDEX OF AUTHORITIES

(Guaranty Federal Savings Bank v. Horseshoe Operating 793 S.W.2d 652,
at 657 (Tex 1990)). ……………………………………………………….10

(First Alief Bank v.White , 682 S.W.2d 251, at 252 (Tex 1984))…………..10

Civil Practice and Remedies Code Section 31.002………………………..11

Texas Mutual Insurance Company v. Olivas, 251 S.W.3d 31, at 36 (Tex
2008))............................................................................................................11

Texas Rules of Appellate Procedure Section 24.2(a)(1)……………………12




4
                           STATEMENT OF THE CASE

    This is an appeal to set judgment aside due to post-trial intervention.

Appellants are Carl Storck and Vicki Storck, and Appellee is Larry Wright,

Intervenor. This is an appeal out of the 62nd Judicial District in Franklin

County, Texas.

      This case was originally tried before the court and appealed to the

Sixth Court of Appeals. Appellants appealed to the Supreme Court of Texas

and petition was denied. After the appeal in this case, the trial ruled in a

subsequent case, Cause Number 11,223, that the Board of Directors of Tres

Lagos Property Owners’ Association, Incorporated (TLPOA) was invalid,

and that all actions taken by the TLPOA Board of Directors since September

29, 2007, are void, which time includes the duration of this lawsuit ( Cl. Rec.

at 13,15).

      Appellants filed a Motion to Release Cash Bond to Appellants and

subsequent amended motions (id at 5, 10, 51). The cash bond in question

was tendered by Appellants for purposes of Writ of Supersedeas for appeal

(id at 5). TLPOA released the Judgment in the case by board resolution and

filed an affidavit for Release of Judgment signed with authority by the

Treasurer of TLPOA (id at 26, 28). Another affidavit for Release of
5
Judgment was signed by the association President and filed (id at 62).

Attorney Larry Wright, former attorney for TLPOA, filed a Petition in

Intervention seeking to intervene, have release of judgment set aside, and for

the cash bond to be released to him for attorney fees. The trial court set

aside the release of judgment and allowed intervention, ordering the cash

bond to be released to Larry Wright (id at 84). Appellants filed Motion for

New Trial and Notice of Appeal ( Cl. Rec. at 95, 93).




6
                          ISSUES PRESENTED



I. Whether the Court should set aside Judgment in this case due to post-

judgment intervention.




7
                          STATEMENT OF FACTS

       After the appeal process, the trial court ruled in Cause Number 11,223

that the TLPOA Board of Directors were an invalid board of directors as of

September 29, 2007, and that all actions taken by the TLPOA Board since

that time were void ( Cl. Rec at 13, 15). This time period encompasses the

entire duration of this lawsuit. Appellants filed a motion and amended

motions to release the cash bond that was tendered to the registry of the trial

court for purpose of issuance of a Writ of Supersedeas on appeal (id at 5, 10,

51).

       TLPOA released the Judgment in this case by board resolution and an

affidavit for Release of Judgment signed with authority by the association’s

Treasurer (id at 26, 28). Attorney Larry Wright petitioned the court to allow

post-judgment intervention, to set aside Release of Judgment, and release the

cash bond in question to him. Another affidavit for Release of Judgment

was signed by the association President and filed (id at 62). The trial court

granted post-judgment intervention, set aside the Release of Judgment, and

ordered the cash bond to be released to Larry Wright (id at 84).




8
                    SUMMARY OF THE ARGUMENT



    I. The Court should set aside judgment in this case due to post-judgment

    intervention.




9
                                 ARGUMENT



                                       I.

THE COURT SHOULD SET ASIDE THE JUDGMENT IN THIS CASE
DUE TO POST-JUDGMENT INTERVENTION

      The Court should set aside the Judgment in this case due to post-

judgment intervention. Post-judgment intervention may be brought only by

a party who could have brought all or part of the same action in its own

name, or, if the action had been brought against it (intervenor), the

intervenor is not a proper party who would have been able to defeat recovery

(Guaranty Federal Savings Bank v. Horseshoe Operating 793 S.W.2d 652,

at 657 (Tex 1990)). Larry Wright in this case was not a member of Tres

Lagos Property Owners’ Association, Inc., during the time of this lawsuit

and therefore had no standing to bring the claims of this lawsuit against

Plaintiffs or be sued by Plaintiffs as a member or representative of the POA.

Larry Wright could not have sued Plaintiffs for any claims in this lawsuit.


      A Petition in Intervention filed post-judgment may only be considered

if the trial court sets aside the judgment, unless an exception applies (First

Alief Bank v.White , 682 S.W.2d 251, at 252 (Tex 1984)). A Petition in

10
Intervention is too late unless a) intervenor does not attack the existing

judgment but seeks to protect property interests under Civil Practice and

Remedies Code Section 31.002, or b) intervenor is a subrogee whose interest

is at first adequately represented by someone else who later abandoned the

claim (Texas Mutual Insurance Company v. Olivas, 251 S.W.3d 31, at 36

(Tex 2008)).


      Civil Practice and Remedies Code Section 31.002 states that

collection of judgment through court proceedings by a judgment creditor

only applies if the property cannot be readily attached or levied by way of

ordinary legal process, or is not exempt from attachment, execution, or

seizure. The attorney fees originally assessed by the Court in this case were

attached to the Final Judgment and the Abstract of Judgment filed in this

case. Furthermore, a money judgment is generally not exempt from

attachment, execution, and/or seizure. The Judgment in this case was in

favor of TLPOA, not Larry Wright. In that regard, Larry Wright has

obtained a judgment against TLPOA for the entire amount of attorney fees

assessed in this case (1st Supp. Cl. Rec.), and intervention in this case is

improper and not permitted by law. Therefore, Civil Practice and Remedies

Code Section 31.002 does not permit this exception.
11
        This case is not a lawsuit dealing with subrogation issues or any

subrogated rights. This lawsuit was between two parties, with no third-party

claims, no payment of damages by a third-party, and therefore does not fall

under the subrogee exception. No evidence of a subrogee has been

submitted in this case, and, as this Writ of Supersedeas was secured by a

cash bond held in the registry of the Court, no property interest of any kind

has been abandoned.

        The cash bond held by the trial court for Writ of Supersedeas cannot

be held in constructive trust for Larry Wright because attorney fees are not

part of the cash bond pursuant to Texas Rules of Appellate Procedure 24.2.

According to Texas Rules of Appellate Procedure Section 24.2(a)(1), a bond

for purposes of appeal shall include only compensatory damages, interest for

the estimated duration of the appeal, and costs, not attorney fees. Therefore,

attorney fees are not part of the cash bond tendered for Writ of Supersedeas

in this case, and cannot be considered held in constructive trust for attorney

fees.


        Furthermore, Larry Wright testified at this hearing that he had not

been paid anything toward attorney fees awarded in this case ( Ct. Rep. Vol.

1, p. 8). However, at the original trial, Larry Wright elicited testimony on
12
direct examination that he had been paid partial payments in this matter by

TLPOA ( Ct. Rep. Vol. 2, p. 177, Motion for Declaratory Judgment and

Trial). In respect to the trial court setting aside the release of judgment, no

evidence was presented which would allow the trial court to enter such

judgment (see Ct. Rep., Vol. 1).


      The Court should set aside judgment in this case due to improper post-

judgment intervention.




13
                                 PRAYER

      Appellants respectfully pray the Court to set aside the Judgment in

this case due to post-judgment intervention.




14
     APPENDIX




15
                              Certificate of Service

      I hereby certify that a true and correct copy of the above Appellants’

Brief will be served the following individuals by Certified Mail, Return

Receipt Requested, within two (2) business days of electronic filing and

acceptance on July 6, 2016.

Larry Wright
Attorney at Law
P.O. Box 144
Winnsboro, TX 75494
CRRR#7012 3050 0000 6608 7854

Tres Lagos Property Owners’ Association, Inc.
153 Azalea Lane
Mount Vernon, TX 75457
CRRR#7012 3050 0000 6608 7861
                                                    /s/ Gene Stump
                                               Gene Stump

                           Certificate of Compliance

     I hereby certify, to the best of my ability, that this Petition for Writ of
Mandamus contains 1598 words.

                                                    /s/ Gene Stump
                                               Gene Stump




16